  Case 13-32248         Doc 54     Filed 03/05/19 Entered 03/05/19 11:32:30              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-32248
         Ramon Amador
         Joena Amador
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/13/2013.

         2) The plan was confirmed on 10/24/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/22/2014, 04/07/2017, 12/14/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,102.00.

         10) Amount of unsecured claims discharged without payment: $116,769.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-32248        Doc 54     Filed 03/05/19 Entered 03/05/19 11:32:30                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $53,545.00
       Less amount refunded to debtor                           $4.02

NET RECEIPTS:                                                                                $53,540.98


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,257.39
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,257.39

Attorney fees paid and disclosed by debtor:              $1,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate South Suburban Hosp. Unsecured      5,895.00            NA              NA            0.00       0.00
ALTAIR OH XIII LLC            Unsecured            NA       4,280.66        4,280.66      4,280.66        0.00
ANTIO LLC                     Unsecured         732.00        732.70          732.70        732.70        0.00
AT&T SERVICES INC             Unsecured            NA         421.89          421.89        421.89        0.00
ATLANTIC CREDIT & FINANCE     Unsecured      2,420.00       2,420.83        2,420.83      2,420.83        0.00
BANK OF AMERICA               Secured              NA     20,299.98        20,299.98           0.00       0.00
BANK OF AMERICA               Unsecured      5,920.00            NA              NA            0.00       0.00
BANK OF AMERICA               Unsecured            NA            NA              NA            0.00       0.00
BANK OF AMERICA               Secured      223,427.00    255,004.23             0.00           0.00       0.00
BANK OF AMERICA               Unsecured     38,321.00            NA              NA            0.00       0.00
BANK OF AMERICA NA            Unsecured     26,999.00            NA              NA            0.00       0.00
BANK OF AMERICA NA            Secured       25,125.00     27,046.16        27,046.16           0.00       0.00
Bill Me Later                 Unsecured      1,440.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER         Secured              NA            NA              NA            0.00       0.00
CSCL Dispute Team             Unsecured         813.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured         799.00        798.89          798.89        798.89        0.00
DISCOVER BANK                 Unsecured      4,773.00       4,773.53        4,773.53      4,773.53        0.00
First Usa,Na                  Unsecured      3,024.00            NA              NA            0.00       0.00
Global Connections            Unsecured      3,370.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO    Unsecured            NA         101.97          101.97        101.97        0.00
ONEMAIN FINANCIAL             Unsecured      4,385.00            NA              NA            0.00       0.00
Palos Community Hospital      Unsecured         277.00           NA              NA            0.00       0.00
PNC BANK                      Secured       27,550.00     26,178.51        26,178.51           0.00       0.00
PNC BANK                      Unsecured     26,100.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured      2,627.00       2,627.49        2,627.49      2,627.49        0.00
PRA RECEIVABLES MGMT          Unsecured         695.00        695.75          695.75        695.75        0.00
PRA RECEIVABLES MGMT          Unsecured      3,926.00       3,926.20        3,926.20      3,926.20        0.00
PRA RECEIVABLES MGMT          Unsecured      8,217.00       8,217.62        8,217.62      8,217.62        0.00
PRA RECEIVABLES MGMT          Unsecured      3,000.00       1,517.99        1,517.99      1,517.99        0.00
PRA RECEIVABLES MGMT          Unsecured            NA       2,937.37        2,937.37      2,937.37        0.00
PROFESSIONAL MARKETING FINANC Unsecured      2,806.00       2,843.34        2,843.34      2,843.34        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-32248       Doc 54     Filed 03/05/19 Entered 03/05/19 11:32:30                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC            Unsecured      7,765.00       7,765.83      7,765.83      7,765.83         0.00
TDBANK USA /TARGET CREDIT     Unsecured           0.00           NA            NA            0.00        0.00
TRANSWORLD SYSTEMS            Unsecured         225.00           NA            NA            0.00        0.00
WELLS FARGO BANK NA           Unsecured      3,407.00       3,407.78      3,407.78      3,407.78         0.00
WELLS FARGO BANK NA           Unsecured         813.00        813.75        813.75        813.75         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                 $0.00                $0.00
      Mortgage Arrearage                                  $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                        $53,224.67                 $0.00                $0.00
      All Other Secured                              $20,299.98                 $0.00                $0.00
TOTAL SECURED:                                       $73,524.65                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $48,283.59         $48,283.59                   $0.00


Disbursements:

       Expenses of Administration                          $5,257.39
       Disbursements to Creditors                         $48,283.59

TOTAL DISBURSEMENTS :                                                                      $53,540.98




UST Form 101-13-FR-S (09/01/2009)
  Case 13-32248         Doc 54      Filed 03/05/19 Entered 03/05/19 11:32:30                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
